ROBERTS, J.
Epitomized Opinion
Lambeff was charge with contributing to the delinquency of Cordelia Greenwood, a minor 16 years of age. The affidavit charged that he permitted her to associate with men for an immoral purpose in his room and in other places with full knowledge that she was a minor. Lambeff was found guilty in juvenille court and sentenced to a fine and imprisonment. The evidence disclosed that Lambeff permitted three couples of young people to occupy a room in a building which he was holding under a joint lease and that he carried drinks to them. The defendant prosecuted error. In sustaining the judgment, the court of appeals held:
1. That the judgment was not manifestly against the weight of the evidence, as no misconduct on the part of the court was pointed out and it cannot be said that any error was committed in this respect.